Title: To James Madison from Stanley Griswold, 18 December 1810
From: Griswold, Stanley
To: Madison, James


Sir,
Cincinnati (Ohio) 18th. Decr. 1810.
Judge Griffin, of the Michigan Territory, is solicitous for an exchange with me of our local situations. I have no objection to accommodate him, provided it be agreeable to government. Indeed, from the experience I have had of ill health in the Illinois Territory, I am induced to wish for the exchange. I believe, that Kaskaskia to him, and Detroit to me, would be more salubrious.
If I rightly understood my friends in the Senate last winter, they would cheerfully concur in my transfer to Michigan, in case I should desire it, and provided the government of that Territory should go into other hands.

In contemplation of the possibility, that the exchange may be effected, I shall authorise some friend of mine near you to give in my resignation as judge of the Illinois Territory, whenever he shall know, that I am transferred to the Territory of Michigan. But such resignation on my part is not in any case to be offered until after my transfer shall have been completely effected by government.
In May last I started with my family from the shore of lake Erie, with a view to proceed to the Territory to which I was appointed. Unfortunately the small pox overtook us on the way, and detained us during the fittest season to descend the river. It was mid-summer before we reached this place (Cincinnati, Ohio,) where I deemed it prudent to lodge my family, as the season had become intolerably hot, and the waters low. I proceeded myself on horseback in August, attended the whole term of the court in each of the counties, was then attacked with the ague & fever, afterwards assisted in the completion of all the necessary legislative business, and returned to my family after an absence of three months.
I had the pleasure of travelling in company with Govr. Howard, of the Louisiana Territory, on his way to take possession of his new government; as also of visiting him at St. Louis. With satisfaction I inform you, that he proves highly acceptable there, and the appointment is much applauded.
I have just had the opportunity of seeing your Message to Congress at the opening of the present session. To say nothing of its other parts, I assure you, that the portion relating to your proceedings in reference to West Florida, excites unbounded approbation as far as I can hear; and I am certain it will be peculiarly pleasing to the people whom I have visited on the Mississippi. I have the honor to be with great respect, Sir, Your most obedient and very humble servant
Stanley Griswold.
